— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered October 9, 1985, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the court’s Sandoval ruling which permitted questioning about two prior robbery convictions at the defendant’s trial for robbery. There is no automatic bar to questioning a defendant about a prior conviction simply because it is similar to the crime charged. Crimes such as robbery are highly probative as to the defendant’s willingness to place his self-interest ahead of that of society and are indicative of his lack of honesty and integrity (see, People v Singletary, 116 AD2d 604). Since these prior convictions related directly to the defendant’s honesty and integrity, the trial court properly exercised its discretion in allowing them to be used for impeachment purposes.
Finally, the sentence imposed was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.